On July 11, 2013, the Defendant was sentenced for Count I: Burglary, a felony, in violation of Section 45-6-204(1), MCA, to Fifteen (15) years to the Montana State Prison with Five (5) years suspended; the Court recommends that the Defendant be considered for the Nexus Program once he is paroled; *96Defendant receive credit for time served of 102 days; and other terms and conditions given in the Judgment on July 11, 2013.
DATED this 12th day of December, 2013.
On November 8, 2013, the Defendant’s Application for review of that sentence was scheduled to be heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant was present by Vision Net from the Dawson County Correctional Facility in Glendive, Montana, and was represented by Ed Sheehy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant’s counsel made a motion to continue the Sentence Review hearing to February 2014.
Therefore, upon good cause shown, it is the unanimous decision of the Division that the Sentence Review hearing in the above-named case is continued to February 2014.
Done in open Court this 8th day of November, 2013.
Chairperson, Hon. Loren Tucker, Member Hon. Brad Newman and Member Hon. Kathy Seeley.